The defendant's petition for certification to appeal from the Appellate Court, 174 Conn.App. 401, 166 A.3d 883, is granted, limited to the following issues:"1. Did the Appellate Court properly determine that the defendant's references to counsel during a custodial interrogation were ambiguous and equivocal and therefore did not constitute an invocation of his right to counsel?"2. Did the Appellate Court properly determine that article first, § 8, of the Connecticut constitution does not require that police 'stop and clarify' an ambiguous or equivocal request for counsel?"The certified issue in this court's October 11, 2017 order on the defendant's petition for certification to appeal is withdrawn. The October 11, 2017 order is amended, and the defendant's petition for certification to appeal is granted, limited to the issues enumerated in this order.